Citation Nr: 0635711	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a skin disorder, other 
than chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.  


REMAND

In his substantive appeal, received in January 2003, the 
veteran requested a Travel Board (TB) hearing before a 
Veterans Law Judge (VLJ) at the RO in Philadelphia, 
Pennsylvania.  The file includes a copy of the November 2003 
hearing notification letter sent to the veteran's address of 
record.  The claims file shows that he failed to attend the 
hearing, which was scheduled for December 3, 2003.  Several 
days later, the veteran's representative requested that the 
hearing be rescheduled, on the basis that the veteran had not 
received the letter notifying him of the hearing.  There is 
no indication that the Postal Service has returned any 
correspondence as undeliverable.

The Board notes that records in the claims file reflect at 
least three different addresses in Philadelphia for the 
veteran.  The file includes the veteran's January 2003 
substantive appeal, which lists his address as 333 Fernhill 
Apartments in Philadelphia.  The December 2003 correspondence 
from the veteran's representative reflects a different 
address for the veteran at 234 Clapier Street.  Subsequent 
correspondence from the veteran representative dated in 
January 2004 lists a third address for the veteran at 6313 
Carnation Street. 

Based upon the above facts, the Board has determined that 
there is good cause for the veteran's request to reschedule 
his hearing.  The RO should refer to addresses of record for 
the veteran and send the letter to him at the Philadelphia 
address indicated in the file on Carnation Street, unless a 
new address has been reported.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
Travel Board hearing, as the docket 
permits, with appropriate notification to 
the veteran at the latest address of 
record and to his representative, the 
Disabled American Veterans.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


